DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/2/2022.
Applicant’s amendments to the specification are sufficient to overcome the drawings and specification objections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.  
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.  

Response to Arguments
Applicant’s remarks regarding the priority are persuasive and the Examiner notes that the priority date was a typographical error.  
Applicant’s arguments filed 2/2/2022 regarding the rejection of the claims of Kroll in view of Blewett and Smith are found persuasive and the rejection is withdrawn.  
Applicant’s arguments filed 2/2/2022 regarding the rejection of the claims of Narula in view of Blewett, Kroll and Smith have been fully considered but they are not persuasive. 
In response to Applicant's argument that Kroll is contrary to Narula in that Kroll delivers therapy continuously and/or in pulses for a period of time and causes electroporation is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as discussed in the rejection below, Kroll discusses the use of PWM as a known method of adjusting output of a waveform for treatment of tissue and thus is regarded as analogous art.
In response to Applicant’s arguments that “one of ordinary skill in the art would not have had any reason, with a rational underpinning, to modify Narula with PWM described by Kroll” since Kroll describes “delivering electrical current to tissue which is different than thermal ablation and there is no rational reason to implement pulse width modulation in the wire loop thermal ablation system of Narula”, the Examiner respectfully disagrees.  Narula teaches activating the heating element via switches for a 
However, upon further consideration, a new rejection with the teachings of Geisel as the primary reference is made below and the office action is made non-final. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Accordingly, the claims are given the priority date of 9/27/2013.

Claim Objection
Claim 31 is objected to because of the following informalities:  amend “comprising plastic” to –comprising a plastic- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 22, 32 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisel (2008/0119841) in view of Blewett et al. (6,402,742, previously cited), Kroll et al. (2005/0222623, previously cited) and Smith et al. (2013/0066311, previously cited). 
Concerning claims 20 & 22, as illustrated in at least Fig. 1, Geisel discloses a medical system (Fig. 1) comprising: 
a heating element configured to ablate tissue (conductive element 507 that is heated; [0055]); 
a power converter configured to convert a high direct current (DC) power to a low DC power lower than the high DC power (Geisel discloses the power supply 31 providing power to heat conductive element 507 can be a DC source or an AC mains ; 
a pulse width modulator configured to modulate the low DC power and deliver DC power pulses to the heating element (Geisel discloses the conductive element 507 is heated by a pulse train that can be varied by adjustment of the pulse amplitude, duty cycle and/or pulse frequency ([0055]), but Geisel in view of Blewett et al. fail to disclose a pulse width modulator configured to modulate the low DC power and deliver DC power pulses to the heating element.  However, Kroll et al. disclose a medical system comprising a PWM configured to modulate a DC power and deliver DC power pulses to a treatment element (electrode), where the PWM comprises a duty cycle comprising a minimum duty cycle greater than 0% and a maximum duty cycle less than 100%.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al. to comprise a pulse width modulator configured to modulate the low DC power and deliver DC power pulses to the heating element, where the PWM comprises a duty cycle ; and 
a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off the low DC power to generate the DC power pulses (Geisel in view of Blewett et al. and Kroll et al. fail to disclose a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off power to generate the DC power pulses.  However, Smith et al. discloses a system of operating an electrosurgical ablation device comprising providing a DC power from a DC power source (204) and modulating the DC power using pulse width modulation (PWM).  Smith et al. further teaches that power can be modulated by opening and closing switches (302 or 304) using a PWM driver signal (PWM1, PWM2).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al. and Kroll et al. to comprise a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off power to generate the DC power pulses since Smith et al. teach that using a switch and opening and closing the switch with a PWM driver signal is known by one of ordinary skill in the art to achieve modulated DC power using PWM.  ([0033-0036]; Fig. 2-3A).

claims 32 & 34, as illustrated in at least Fig. 1, Geisel discloses a method (method treating tissue with a glow blade heated to a sufficient temperature; Abstract) comprising: 
converting, by a power converter of a medical system, a high direct current (DC) power to a low DC power lower than the high DC power (Geisel discloses the power supply 31 providing power to heat conductive element 507 can be a DC source or an AC mains source ([0055]), but Geisel fails to disclose a power converter configured to convert a high direct current (DC) power to a low DC power lower than the high DC power.  However, Blewett et al. disclose a medical system comprising a power converter configured to convert a high DC power to a low DC power lower than the high DC power from an AC/DC converter.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel such that the system comprises a power converter configured to convert a high direct current (DC) power to a low DC power lower than the high DC power in order to provide the benefit of stepping down and isolating the DC voltage to minimize possibility of electric shock to the patient as taught by Blewett et al. Col. 14, ll. 18-33, Fig. 38); 
modulating, by a pulse width modulator of the medical system, the low DC power (Geisel discloses the conductive element 507 is heated by a pulse train that can be varied by adjustment of the pulse amplitude, duty cycle and/or pulse frequency ([0055]), but Geisel in view of Blewett et al. fail to disclose a pulse width modulator configured to modulate the low DC power and deliver DC power pulses to the heating element.  However, Kroll et al. disclose a medical system comprising a PWM configured to modulate a DC power and deliver DC power pulses to a treatment element ; and 
delivering, by the pulse width modulator, DC power pulses to a heating element (conductive element 507 is heated by a pulse train that can be varied by adjustment of the pulse amplitude, duty cycle and/or pulse frequency; [0055]);
providing, by a pulse width modulation (PWM) driver of the medical system, signals controlling the pulse width modulator to turn on and off the low DC power to generate the DC power pulses (Geisel in view of Blewett et al. and Kroll et al. fail to disclose a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off power to generate the DC power pulses.  However, Smith et al. discloses a system of operating an electrosurgical ablation device comprising providing a DC power from a DC power source (204) and modulating the DC power using pulse width modulation (PWM).  Smith et al. further teaches that power can be modulated by opening and closing 1, PWM2).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al. and Kroll et al. to comprise a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off power to generate the DC power pulses since Smith et al. teach that using a switch and opening and closing the switch with a PWM driver signal is known by one of ordinary skill in the art to achieve modulated DC power using PWM.  ([0033-0036]; Fig. 2-3A).

Claims 21 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisel (2008/0119841) in view of Blewett et al. (6,402,742, previously cited), Kroll et al. (2005/0222623, previously cited) and Smith et al. (2013/0066311, previously cited), as applied to claims 22 & 34, in further view of, Narula
Concerning claims 21 & 33, Geisel in view of Blewett et al., Kroll et al. and Smith fail to disclose the system comprising a catheter including a heating segment comprising the heating element.  However, discloses a medical system comprising a catheter including a heating segment  (14) comprising the heating element (28) that applies DC power pulses to the heating element to heat the element and treat tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al., Kroll et al. and Smith such that the system comprises a catheter including a heating segment comprising the heating element in order to provide the benefit of a flexible device that . 

Claims 23 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisel (2008/0119841)in view of Blewett et al. (6,402,742, previously cited), Kroll et al. (2005/0222623, previously cited) and Smith et al. (2013/0066311, previously cited), as applied to claims 22 & 34, in further view of Sherman (2002/0161361, previously cited) and Edwards et al. (5,484,400, previously cited).
Concerning claims 23 & 35, Geisel in view of Blewett et al., Kroll et al. and Smith et al. fail to disclose the PWM driver is configured to control the pulse width modulator to decrease a duty cycle of the DC power pulses in response to a sensed temperature from a temperature sensor being greater than a desired temperature plus a first offset value, and wherein the PWM driver is configured to control the pulse width modulator to increase the duty cycle of the DC power pulses in response to the sensed temperature from the temperature sensor being less than the desired temperature minus a second offset value.  However, Sherman discloses a medical system comprising an element configured to ablate tissue, and a PWM driver that is configured to control the pulse width modulator to decrease a duty cycle of the DC power pulses in response to a sensed temperature from a temperature sensor being greater than a desired temperature and to control the pulse width modulator to increase the duty cycle of the DC power pulses in response to the sensed temperature from the temperature sensor being less than the desired temperature.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of 

Claims 24-27 & 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisel (2008/0119841) in view of Blewett et al. (6,402,742, previously cited), Kroll et al. (2005/0222623, previously cited) and Smith et al. (2013/0066311, previously cited), as applied to claims 20 & 32, in further view of Bedingfield (2010/0022937, previously cited).
Concerning claim 24,  Geisel discloses the power supply (31) providing power to heating element (507) can be a DC source such as a battery or an AC mains source ([0055]).  Since Geisel discloses the DC pulses can originate from an AC mains source, it is inherent that the system with an AC source also comprises an AC/DC converter, which is further evidenced by an alternative embodiment of Fig. 8 showing an AC power source for power supply (54) that comprises circuitry components to generate DC pulse trains that are applied to heating element (507) ([0055], [0060]; Fig. 8).  In the alternative, Blewett et al. further disclose an AC/DC power converter to convert AC line voltage (Col. 14, ll. 18-33; Fig. 38).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al., Kroll et al. and Smith et al. to further comprise an AC/DC power converter in order to provide the benefit of converting AC line voltage as taught by Blewett et al. (Col. 14, ll. 18-33; Fig. 38).  Geisel in view of Blewett et al., Kroll et al. and Smith et al. fail to disclose both the AC power source in conjunction with the AC/DC converter and the battery for origination of the DC power pulses to the heating element.  However, Bedingfield discloses a system comprising an electrical surgical instrument that comprises selectably providing DC power from an AC source or from a battery being based on the availability of AC power to the AC source by including circuitry for sensing a power interruption from a primary source and switching the power to an alternative source (fuel cell converts energy to a battery) during application of power.  At the time the invention was effectively filed, it would have been obvious to one of 
Concerning claim 25, Bedingfield further discloses a switch (S1) configured to switchably provide power from either the AC/DC power converter or the battery to the PWM ([0014], [0034-0035], [0038], [0041]; Fig. 5).
Concerning claim 26, Bedingfield further discloses the AC/DC power converter and the battery to be coupled in parallel to the switch (S1) (Fig. 5). 
Concerning claim 27, Bedingfield further discloses the switch (S1) to be located between the battery (51) and the heating element (58) and the AC/DC converter (59) and the heating element (58) (Fig. 5).  Geisel in view of Blewett et al., Kroll et al., Smith et al., and Bedingfield et al. fail to specifically disclose the location of the power converter as between the AC/DC power converter and the switch.  However, since AC mains voltage must first be converted to DC in order to go through a DC/DC power converter, it would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Geisel in view of Blewett et al., Kroll et al., Smith et al., and Bedingfield et al. such that the location of the power converter is between the AC/DC power converter and the switch, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Claim 36 is rejected upon the same rationale as provided for claims 24-26.
Claim 37 is rejected upon the same rationale as provided for claims 24-25 & 27.

Claims 28-30 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisel (2008/0119841) in view of Blewett et al. (6,402,742, previously cited), Kroll et al. (2005/0222623, previously cited) and Smith et al. (2013/0066311, previously cited), as applied to claims 20 & 32, in further view of Farley et al. (2007/0055326, previously cited). 
Concerning claim 28, while Geisel discloses the heating element (507) to be a resistive heating element ([0051]), Geisel in view of Blewett et al., Kroll et al. and Smith et al. fail to disclose the resistive heating element to be a resistive coil.  However, Farley et al. disclose a medical system comprising a heating element (14) that can be a resistive coil.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al., Kroll et al. and Smith et al. such that the heating element is a resistive coil in order to provide the benefit of a larger energy coupling surface as taught by Farley et al. ([0261]). 
Concerning claim 29, Geisel in view of Blewett et al., Kroll et al. and Smith et al. fail to disclose the heating element constructed of at least one of nickel chromium, a nickel iron alloy, copper, stainless steel, titanium, or zirconium.  However, Farley et al. disclose further disclose the heating element (14) that can be constructed of at least one of nickel chromium, a nickel iron alloy, copper, stainless steel, titanium, or zirconium.  At the time the invention was effectively filed, it would have been obvious to In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Concerning claim 30, Geisel in view of Blewett et al., Kroll et al. and Smith et al. fail to disclose the heating element is constructed of a material from which temperature is indirectly measured as a function of impedance, and wherein the medical system comprises a temperature sensor configured to measure the temperature as the function of the impedance of the heating element.  However, Farley et al. further disclose the heating element (14) can be constructed of a material from which temperature is indirectly measured as a function of impedance, and wherein the medical system comprises a temperature sensor configured to measure the temperature as the function of the impedance of the heating element.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al., Kroll et al. and Smith et al. such that the heating element is constructed of a material from which temperature is indirectly measured as a function of impedance, and wherein the medical system comprises a temperature sensor configured to measure the temperature as the function of the impedance of the heating element in order to provide the benefit of indirectly measuring temperature as a function In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Concerning claim 31, Geisel in view of Blewett et al., Kroll et al. and Smith et al. fail to disclose the heating element is housed within a plastic cover.  However, Farley et al. further disclose the heating element (14) can be housed in an insulative cover ([0177]).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Blewett et al., Kroll et al. and Smith et al. such that the heating element is housed within a plastic cover in order to provide the benefit of maintaining a particular heat output along the heating element as taught by Farley et al. ([0177]).  Geisel in view of Blewett et al., Kroll et al., Smith et al. and Farley et al. fail to disclose the insulative housing to be plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Geisel in view of Blewett et al., Kroll et al., Smith et al. and Farley et al. such that the housing is plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Claim 38 is rejected upon the same rationale as provided for claim 30. 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisel (2008/0119841) in view of Blewett et al. (6,402,742), Bedingfield (2010/0022937, previously cited), Kroll et al. (2005/0222623, previously cited), Smith et al. (2013/0066311, previously cited), Sherman (2002/0161361, previously cited) and Edwards et al. (5,484,400, previously cited).
Concerning claim 39, as illustrated in at least Fig. 1, Geisel discloses a medical system (Fig. 1) comprising: 
a heating element configured to ablate tissue (conductive element 507 that is heated; [0055]); 
an AC/DC power converter; a battery; (Geisel discloses the power supply 31 providing power to heating element 507 can be a DC source such as a battery or an AC mains source ([0055]).  Since Geisel discloses the DC pulses can originate from an AC mains source, it is inherent that the system with an AC source also comprises an AC/DC power converter, which is further evidenced by an alternative embodiment of Fig. 8 showing an AC power source for power supply (54) that comprises circuitry components to generate DC pulse trains that are applied to heating element (507) ([0055], [0060]; Fig. 8).  In the alternative, Blewett et al. disclose a medical system comprising an AC/DC power converter to convert AC line voltage (Col. 14, ll. 18-33; Fig. 38).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel to further comprise an AC/DC power converter in order to provide the benefit of converting AC line voltage as taught by Blewett et al. (Col. 14, ll. 18-33; Fig. 38).  Geisel or Geisel in view of Blewett et al. fail to disclose both the AC power source in conjunction with the AC/DC converter and the 
a power converter configured to convert a high direct current (DC) power to a low DC power lower than the high DC power (Geisel discloses the power supply 31 providing power to heat conductive element 507 can be a DC source or an AC mains source ([0055]), but Geisel in view of Bedingfield or Geisel in view of Blewett et al. and Bedingfield fail to disclose a power converter configured to convert a high direct current (DC) power to a low DC power lower than the high DC power.  However, Blewett et al. further the medical system comprising a power converter configured to convert a high DC power to a low DC power lower than the high DC power from an AC/DC converter.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Bedingfield or Geisel ; 
a pulse width modulator configured to modulate the second low DC power and deliver DC power pulses to the heating element (Geisel discloses the conductive element 507 is heated by a pulse train that can be varied by adjustment of the pulse amplitude, duty cycle and/or pulse frequency ([0055]), but Geisel in view of Bedingfield and Blewett et al. or Geisel in view of Blewett et al. and Bedingfield fail to disclose a pulse width modulator configured to modulate the low DC power and deliver DC power pulses to the heating element.  However, Kroll et al. disclose a medical system comprising a PWM configured to modulate a DC power and deliver DC power pulses to a treatment element (electrode), where the PWM comprises a duty cycle comprising a minimum duty cycle greater than 0% and a maximum duty cycle less than 100%.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Bedingfield and Blewett et al. or Geisel in view of Blewett et al. and Bedingfield to comprise a pulse width modulator configured to modulate the low DC power and deliver DC power pulses to the heating element, where the PWM comprises a duty cycle comprising a minimum duty cycle greater than 0% and a maximum duty cycle less than 100% in order to provide the benefit of generating the pulse trains of Geisel and to provide the benefit of continuously applying energy or using PWM to mimic output of an alternating current ; 
a switch configured to switchably provide power from either the AC/DC converter or the battery to the pulse width modulator (Bedingfield further discloses a switch (S1) configured to switchably provide power from either the AC/DC power converter or the battery to the PWM ([0014], [0034-0035], [0038], [0041]; Fig. 5); and 
a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off the low power to generate the DC power pulses (Geisel in view of Bedingfield, Blewett et al. and Kroll et al. or Geisel in view of Blewett et al., Bedingfield and Kroll et al. fail to disclose a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off power to generate the low power DC power pulses.  However, Smith et al. discloses a system of operating an electrosurgical ablation device comprising providing a DC power from a DC power source (204) and modulating the DC power using pulse width modulation (PWM).  Smith et al. further teaches that power can be modulated by opening and closing switches (302 or 304) using a PWM driver signal (PWM1, PWM2).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Geisel in view of Bedingfield, Blewett et al. and Kroll et al. or Geisel in view of Blewett et al., Bedingfield and Kroll et al. to comprise a pulse width modulation (PWM) driver configured to provide signals that control the pulse width modulator to turn on and off power to generate the DC power pulses since Smith et al. teach that using a switch and opening and closing , 
wherein the PWM driver is configured to control the pulse width modulator to decrease a duty cycle of the DC power pulses in response to a sensed temperature from a temperature sensor being greater than a desired temperature plus a first offset value, and wherein the PWM driver is configured to control the pulse width modulator to increase the duty cycle of the DC power pulses in response to the sensed temperature from the temperature sensor being less than the desired temperature minus a second offset value (Geisel in view of Bedingfield, Blewett et al., Kroll et al. and Smith et al. or Geisel in view of Blewett et al., Bedingfield, Kroll et al. and Smith et al. fail to disclose the PWM driver is configured to control the pulse width modulator to decrease a duty cycle of the DC power pulses in response to a sensed temperature from a temperature sensor being greater than a desired temperature plus a first offset value, and wherein the PWM driver is configured to control the pulse width modulator to increase the duty cycle of the DC power pulses in response to the sensed temperature from the temperature sensor being less than the desired temperature minus a second offset value.  However, Sherman discloses a medical system comprising an element configured to ablate tissue, and a PWM driver that is configured to control the pulse width modulator to decrease a duty cycle of the DC power pulses in response to a sensed temperature from a temperature sensor being greater than a desired temperature and to control the pulse width modulator to increase the duty cycle of the DC power pulses in response to the sensed temperature from the temperature sensor being less than the desired temperature.  At the time the invention .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,448,986. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a system comprising a heating element, a power converter, a PWM and a PWM driver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794